Title: 29th.
From: Adams, John Quincy
To: 


       The junior’s, this forenoon read a forensic in the chapel, upon the question, whether the soul be material: I pass’d the whole day, in indolence, and amusement. Pass’d the evening with Fiske at Mr. Hilliard’s. Mr. Reed and Mr. Ware were there.
       Isaac Rand, of Cambridge, was 18 the 8th. of this month. He has been if common fame may be believed very idle and dissipated. As he lives not in College, I have had no opportunity to become much acquainted with him. His disposition I believe is very good, and his natural abilities are not despicable: his youth may be an excuse for his levity; and every one has not even that.
      